Plaintiff in error, C.S. Denegre, was convicted on a charge that he did have in his possession 48 half pints of whisky with intent to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined for 30 days in the county jail and pay a fine of $50 and the costs. No brief has been filed and no appearance in this court has been made on behalf of the plaintiff in error. An examination of the record shows that the uncontradicted evidence for the state fully supports the verdict. The judgment is therefore affirmed. Mandate forthwith.